EXHIBIT CFO Commentary on Third Quarter FY 2010 Results Summary Results Revenue for the third quarter of fiscal 2010 was $903.2 million, up 16 percent from $776.5 million in the prior quarter and higher than our guidance of 5 to 7 percent growth. Revenuewas also up slightly from a year earlier, the first time this year we have recorded year-over-year improvement, reflecting a third consecutive quarter of strong revenue growth. GAAP gross margin for the quarter was 43.4 percent.Our third quarter GAAP results included a $25.1million credit for insurance proceeds related to a weak die/packaging material set that was used in certain versions of our previous generation chips, of which $24.1 million was recorded as a benefit to cost of revenue.Excluding this benefit, stock-based compensation charges, and their associated tax impact, our non-GAAP gross margin was 41.0 percent, which was significantly up over the prior quarter and also exceeded our guidance. GAAP net income for the quarter was $107.6 million, or 19 cents per diluted share, compared with a GAAP net loss of $105.3 million, or 19 cents per share, in the prior quarter.Our second quarter results included a net charge of $119.0 million relating to the same weak die/packaging material set issue. Excluding the insurance proceeds, stock-based compensation, and their associated tax impact, non-GAAP net income for the quarter was $110.3 million, or 19 cents per diluted share.This compares with a non-GAAP net income of $37.7 million, or 7 cents per share in the prior quarter. Revenue (in millions) Q3’10 Q2’10 Q/Q % GPU $ 464.5 $ 372.4 +25 % MCP 247.9 237.4 +4 % Professional 129.6 116.6 +11 % Consumer/Other 61.2 50.1 +22 % Total $ 903.2 $ 776.5 +16 % Our GPU business, which includes desktop, notebook and memory, was up almost 25 percent sequentially.Demand was strong throughout the quarter in both the desktop and notebook segments, with many customers on allocation as a result of stronger than anticipated demand, coupled with supply constraints that limited us throughout the entire quarter, particularly regarding 40nm products. The desktop segment of our GPU business was up approximately 19 percent quarter-over-quarter, with continued strength across almost all GeForce product-lines, but particularly in the mainstream segment where our new 40nm products have been well received. The majority of our desktop revenue is sold into the channel.Channel inventories remained in short supply, at approximately one month supply on hand. The notebook segment of our GPU business was up approximately 41 percent quarter-over-quarter. Revenue from our 40nm desktop and notebook products contributed approximately 19 percent ofour GPU business revenue versus 3 percent in the previous quarter.Notwithstanding the significant increase quarter-over-quarter, much of the supply was back-end loaded and limited our ability to fully satisfy demand. Our MCP business represented 27 percent of total revenue.Sales of our chipsets designed for Intel-based desktop and notebook PCs were up 33percent sequentially. However, sales of our chipsets for AMD desktop PCs were down 27 percent because an AMD product transition reduced the availability of entry-level desktop CPUs and thus demand for our associated chipset. Revenue for our Professional business, which includes workstation graphics and computing, represented 14 percent of total revenue and was up 11 percent quarter-over-quarter.While revenue growth in this segment continued to lag the rest of our business, this was our largest quarter-over-quarter percentage increase in the last year and we are currently seeing strong quotation activity. Our Consumer and Other business, which includes Tegra™, as well as embedded entertainment, represented 7 percent of total revenue.Revenue continued to ramp as the first Tegra-based products, the Microsoft Zune HD and Samsung’s M1, reached stores in September. Gross Margin GAAP gross margin for the third quarter was 43.4 percent.Excluding the aforementioned insurance proceeds, stock-based compensation, and their associated tax impact, non-GAAP gross margin was 41.0 percent.Non-GAAP gross margin was up 4.7 percentage points sequentially, the third consecutive quarterly increase. Non-GAAP gross margins improved sequentially as a result of several factors: · Significantly higher unit sales of GPUs; · Improved 55nm yields as well as other manufacturing cost reductions; and · More favorable product mix, particularly within our discreet GPU business. Expenses and Other GAAP operating expenses for the third quarter were $283.9 million, up slightly over our estimates.Sequentially, operating expenses were up $17.1 million primarily due to the bring-ups of various new products, as well as increased legal expenses. NVIDIA’s worldwide employment at the end of the quarter stood at 5,609. Balance Sheet Accounts receivable at the end of the quarter were up $45.9 million sequentially on $126.7 million of higher revenues.DSO at quarter-end was 40 days, a 1-day improvement over the prior quarter. Inventories at the end of the quarter, which amounted to $277.6 million, were essentially flat compared with the prior quarter.Inventory days on hand improved to 47,calculated on a non-GAAP basis, a 4-day improvement over the second quarter. Depreciation and amortization expense for the third quarter amounted to approximately $48.8 million.Capital expenditures were $16.6 million.Each of these was down slightly from the prior quarter. Cash flow from operating activities was $141.3 million during the third quarter. Free cash flow for the third quarter was a positive $124.7 million. Cash, cash equivalents and marketable securities at the end of the quarter were approximately $1.63billion, up approximately $168.0 million from the second quarter, with the principle contributors being higher earnings and improved working capital metrics. Fourth Quarter Outlook Our outlook for the fourth quarter of fiscal 2010 is as follows: · Revenue is expected to be up slightly (2 percent) from the third quarter.While revenue for 40nm products is expected to be up over the third quarter, 40nm supply will continue to be constrained, inhibiting our ability to fully satisfy demand. · GAAP gross margin is expected to be in the range of 40 to 42 percent. · GAAP operating expenses are expected to be approximately $305 million.This is up from the third quarter due primarily to our fourth quarter being 14 weeks versus the usual 13 weeks, as well as costs relating to a record number of product bring-ups. We estimate stock-based compensation expense in the fourth quarter to be $26 million and depreciation and amortization and capital expenditures to be approximately flat when compared to the third quarter. Diluted shares for the fourth quarter are expected to be approximately 580million. For further information, contact: Michael Hara Robert Sherbin Investor Relations Corporate Communications NVIDIA Corporation NVIDIA Corporation (408) 486-2511 (408) 566 - 5150 mhara@nvidia.com rsherbin@nvidia.com Non-GAAP Measures To supplement NVIDIA’s Condensed Consolidated Statements of Operations and Condensed Consolidated Balance Sheets presented in accordance with GAAP, the company uses non-GAAP measures of certain components of financial performance.
